UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             4/9/20
MARY LECLAIR,
               Plaintiff,                                19-CV-9790 (BCM)
          -against-                                      ORDER
LONG ISLAND RAILROAD COMPANY,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed the parties' joint letter dated April 8, 2020 –
improperly submitted to chambers by email – which reports that they "have exchanged initial
disclosure[s] but under the present circumstances, have been unable to proceed with any further
discovery as of this date." 1 The letter further reports that "[a]s soon as is practicable, the parties
will move forward with discovery and consult the Court at its conclusion with regard to the
scheduling of a settlement conference."
        Counsel are reminded that, unless otherwise authorized, letters and other filings must be
submitted to the Court via electronic case filing (ECF). See Moses Indiv. Prac. §§ 1(b), (c);
Moses Emergency Indiv. Prac. § 1(a). Counsel are further advised that the parties are not at
liberty to suspend "any further discovery of this date." Because of the national public health
emergency, I have extended discovery deadlines and directed that depositions be conducted
remotely. (See Dkt. No. 18.) I have not, however, stayed this case. The parties should be
prepared to discuss the discovery schedule during the telephonic status conference scheduled for
April 16, 2020, at 11:00 a.m.


Dated: New York, New York
       April 9, 2020                             SO ORDERED.



                                                 ________________________________
                                                 BARBARA MOSES
                                                 United States Magistrate Judge




1
    A copy of the parties' April 8, 2020 letter is attached to this Order.
LAW OFFICES

FREDRIC M. GOLD PC
A PROFESSIONAL CORPORATION                                             450 SEVENTH AVE., SUITE 1308
                                                                       NEW YORK, NEW YORK 10123
                                                                       212.244.2740
FREDRIC M. GOLD                                                        FAX 212.244.2258


                                                                       www.myrailroadlawyer.net
LAURIE HOCKMAN                                                         fredricmgold@verizon.net
LEGAL ASSISTANT



Via Email: Moses_NYSDChambers@nysd.uscourts.gov


April 8, 2020
Hon. Barbara C. Moses, USMJ
United States District Courthouse
Southern District of New York
500 Pearl Street
New York, NY 10007

         Re:    LeClair v. LIRR
                19 cv 9790 (BCM)
Dear Judge Moses
This letter is submitted pursuant to your order to submit a status letter with regard to the above
captioned case. At this time the parties have exchanged initial disclosure but under the present
circumstances, have been unable to proceed with any further discovery as of this date.
As soon as is practicable, the parties will move forward with discovery and consult the Court at its
conclusion with regard to the scheduling of a settlement conference.
Please contact us if anything additional is required.
Thank you for your attentions
Truly,
Fredric M. Gold

Fredric M. Gold


cc:      J. Dennis McGrath, Esq.
         LIRR Law Department
